Opinion by
Johnson, J.
It was stipulated that an allowance was made for gelatinous substance on certain canned hams and similar pork products equal to 8 percent of the contents of the tins, whereas there should have been an allowance of 12 percent. In accordance with stipulation of counsel and following Axel Stokby et al. v. United States (4 Cust. Ct. 343, C.D. 358), the merchandise was held dutiable at 3% cents per pound under paragraph 703, Tariff Act of 1930, upon the basis of the net weight of the contents of the tins, less an allowance for gelatinous substance equal to 12 percent of the contents of each tin.